Citation Nr: 1215543	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-07 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) schedular rating for bilateral high tone deafness, prior to May 3, 2010.

2.  Entitlement to a schedular rating in excess of 10 percent for bilateral high tone deafness, from May 3, 2010.

3.  Entitlement to higher ratings for bilateral high tone deafness on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO continued a 0 percent (noncompensable) disability rating for high tone deafness.   In March 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.  In July 2010, the RO increased the Veteran's disability rating to 10 percent, effective May 3, 2010.

As higher ratings for bilateral hearing loss are available before and after May 3, 2010, and the Veteran is presumed to seek the maximum, available benefit, the Board has characterized the appeal as encompassing claims for higher ratings at each stage, as reflected on the title page.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board's decision addressing the claims for higher schedular ratings for bilateral high tone deafness is set forth below.  The matter of a rating in excess higher ratings on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1) is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  Pertinent to the January 2007 claim for increase, March 2007 and February 2009 audiometric testing revealed that the Veteran had level II hearing in the right ear and Level II hearing in the left ear, and May 2010 audiometric testing revealed level IV hearing in the right ear and level III hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable, schedular rating for high tone deafness, prior to May 3, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A) (West 2002 & Supp. 2011); 38 C.F.R. § 4.85 (Diagnostic Code 6100), 4.86 (2011).

2.  The criteria for a schedular rating in excess of 10 percent for high tone deafness from May 3, 2010 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 4.85 (Diagnostic Code 6100), 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an March 2007 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for higher ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Hence, this letter meet the content of notice requirements of Pelegrini and Dingess/Hartman, as well as the VCAA's timing requirements

After the Veteran disagreed with the RO's continuation of the noncompensable rating assigned prior to May 3, 2010, the January 2009 SOC set forth the criteria for higher ratings for hearing loss-the timing and form of which suffice for Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent objective evidence associated with the claims file consists of service and VA and treatment records, and the reports of various VA examinations and audiological evaluations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further action of the matters of higher schedular ratings, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Historically, by rating decision of February 1970, the RO granted service connection and assigned a 0 percent (noncompensable) rating  for high tone deafness, effective January 23, 1970.  The Veteran filed the instant claim for increased rating in January 2007.  He appeals an April 2007 rating decision continuing the noncompensable rating.  In a July 2010 rating decision, the RO increased the Veteran's disability rating to 10 percent, effective May 3, 2010.  The Veteran continues his appeal.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are evaluated under 38 C.F.R. § 4.86.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone thresholds is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart, 21 Vet. App. at 509-510.  Here, as the RO has already assigned staged ratings for the Veteran's bilateral high tone deafness, the Board will consider the propriety of each rating assigned. 

On March 2007 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
20
20
45
55
60
45
LEFT
20
15
35
55
60
41.25

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.  A diagnosis of bilateral high frequency hearing loss was assigned.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, the March 2007 audiometric testing revealed Level II in the right ear and Level II in the left ear.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Because these results do not reveal an exceptional pattern of hearing loss, Table VIA is not for application.  38 C.F.R. § 4.86.

In his March 2008 notice of disagreement, the Veteran stated that his hearing loss had not improved with the use of hearing aids and had been getting worse with time.  He stated that during his hearing test he advised the hearing technician that he sometimes could not distinguish the hearing pitches used in the test and his tinnitus.  

A February 2009 audiological consult revealed audiometric testing results, as follows:


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
20
20
45
60
65
47.5
LEFT
20
20
35
55
60
42.5

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 86 percent in the left ear.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, the February 2009 audiometric testing revealed Level II in the right ear and Level II in the left ear.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Because these results do not reveal an exceptional pattern of hearing loss, Table VIA is not for application.  38 C.F.R. § 4.86.

On a VA audiological evaluation in May 2010, testing revealed pure tone thresholds, as follows:


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
25
25
55
60
65
51.25
LEFT
20
25
40
55
65
46.25

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, May 2010 audiometric testing revealed Level IV in the right ear and Level III in the left ear.  Application of these findings to Table VII corresponds to 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Because these results do not reveal an exceptional pattern of hearing loss, Table VIA is not for application.  38 C.F.R. § 4.86.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss; however, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For all the foregoing reasons, the claims for higher, schedular ratings must be denied.  In reaching the conclusion to deny each claim on a schedular basis, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the method for deriving schedular ratings for hearing, that doctrine is not for application in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 54, 56 (1990).  


ORDER

An increased (compensable) schedular  rating for bilateral high tone deafness, prior to May 3, 2010, is denied.

A schedular rating in excess of 10 percent for bilateral high tone deafness, from May 3, 2010, is denied.



REMAND

In an April 2012 Appellant's Brief, the Veteran, through his representative, appears to assert that his bilateral high frequency deafness warrants a disability rating higher than that provided by the schedular criteria.  The Board finds that such raises the question of the Veteran's entitlement to a higher ratings on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)..

The determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular rating does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  

In this case, the RO has not considered section 3.321 in the adjudication of the Veteran's claims.  Hence, to avoid any prejudice to the Veteran, the RO should consider the matters of higher, extra-schedular ratings for bilateral high tone deafness both prior to from May 3, 2010. in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board also finds that further development in this regard is warranted.

The Board notes that, in the March 2007, February 2009 and May 2010 audiological evaluation reports, the audiologists did not discuss the functional effects of the Veteran's bilateral high tone deafness-which are pertinent to determining whether the procedures for referral of the claim for consideration of an extra-schedular rating, pursuant to 38 C.F.R. § 3.321, are invoked.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

Under these circumstances, the Board finds that the competent evidence currently of record is inadequate to resolve the matter of whether higher, extra-schedular ratings  may be warranted, and that further examination to obtain a competent opinion on this point is needed.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, the RO should arrange for the Veteran to undergo VA examination, by an ear, nose, and throat (ENT) physician or audiologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of increased, extra-schedular ratings.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for further examination, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

The Veteran has been receiving treatment for from the Boston VA Medical Center (VAMC).  The claims file contains VA medical records from the Boston VAMC dated through February 2009; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Boston VAMC all outstanding. pertinent  records of evaluation and/or treatment of the Veteran since February 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matter remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Boston VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran since February 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the matter of higher, extra-schedular ratings that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA examination, by an ENT physician or audiologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and report of examination should reflect consideration of the Veteran's documented history and assertions.

Considering the Veteran's documented history and assertions, the examiner should fully describe the functional effects of the Veteran's bilateral hearing loss on his daily activities and employment, for the period prior to May 3, 2010, as well as describe the functional effects of the Veteran's bilateral hearing loss on his daily activities and employment, for the period from May 3, 2010. 

The examiner should set forth all examination findings, along with the complete rationale for the comments provided, in a printed (typewritten) report.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the matter of higher ratings for bilateral tone deafness on an extra-schedular basis pursuant to 38 C.F.R. §3.321(b)1).

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § .3.321(b)(1), as appropriate. 

Otherwise, the RO should adjudicate the claim in light of all pertinent evidence and legal authority, to include 38 C.F.R. § 3.321(b)(1) and Hart (cited above).

7.  Unless the benefit sought on appeal is granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental SOC that includes citation to and discussion of 38 C.F.R. § 3.321(b)(1), along with clear reasons and bases for all determinations, and afford them the appropriate opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).   



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


